Case 2:20-cv-12154-SJM-DRG ECF No. 33, PageID.349 Filed 01/25/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

POLINA MILMAN,
                                                Case No. 2:20-cv-12154
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
v.


FIEGER & FIEGER, P.C. and
GEOFFREY FIEGER,

                    Defendants.
                                        /

         ORDER DENYING DEFENDANTS' MOTION TO STAY [24]

      Plaintiff sued Defendants for several claims and Defendants responded to the

complaint with a motion to dismiss, ECF 23, and a motion to stay discovery, ECF 24.

The parties appear to disagree about whether Plaintiff is entitled to discovery from

Defendants at this early stage in the case. But Federal Rule of Civil Procedure 26(d)

explains that "a party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f)[.]" So far, the parties have not conferred under

Rule 26(f). And the parties need not confer under Rule 26(f) until "at least 21 days

before a scheduling conference is to be held or a scheduling order is due under Rule

16(b)." But the Court has not issued a scheduling order or arranged a scheduling

conference.

      Under Rule 16(b)(2), the Court "must issue the scheduling order as soon as

practicable . . . unless the [Court] finds good cause for delay[.]" The Court will not

issue a scheduling order until after ruling on the motion to dismiss because there is


                                            1
Case 2:20-cv-12154-SJM-DRG ECF No. 33, PageID.350 Filed 01/25/21 Page 2 of 3




good cause for delay. In particular, there is no pressing need to conduct discovery

because the Court does "not need additional facts to decide the dispositive legal

issues[.]" Grudzinski v. Staren, 87 F. App'x 508, 511 (6th Cir. 2004). To that end, if

the Court grants the motion to dismiss—in full or in part—any discovery conducted

before the Court's ruling may very well be unnecessary to resolve the remaining

claims.

      In any event, the Court will deny the motion to stay. See Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936) (holding that district courts have the inherent authority to

stay proceedings). As the Court's Practice Guidelines emphasize, the Court cannot

sanction discovery until the 26(f) conference occurs. See Fed R. Civ. P. 26(d). Given

that Defendants seek to stay discovery until after the Court rules on the motion to

dismiss, the Court will deny the motion to stay because neither party is entitled to

discovery under Rule 26(d). Granting the motion to stay at this point would be

redundant of the Federal Rules of Civil Procedure.

      WHEREFORE, it is hereby ORDERED that the motion to stay [24] is

DENIED.

      IT IS FURTHER ORDERED that the Court finds good cause to DELAY

issuing a Rule 16(b) scheduling order.

      SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: January 25, 2021




                                           2
Case 2:20-cv-12154-SJM-DRG ECF No. 33, PageID.351 Filed 01/25/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 25, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         3
